         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 2 of 25




       I have conferred with AUSA Shiva Logarajah regarding this application and he

has informed me that the Government opposes Mr. Emanuel’s release.

       Mr. Emanuel was arrested, charged by Complaint with participating in a

Conspiracy to commit Hobbs Act robberies along with his co-defendant, Dylan Purdy

and presented before the Hon. Lisa M. Smith on December 18, 2019. He was

thereafter indicted and arraigned before the Hon. Lisa Smith on January 22, 2020. At

the time of his presentment, the Government sought detention and Mr. Emanuel

reserved his right to make a future bail application. No application for bail has been

made heretofore. The case was scheduled for a conference today, but with the consent

of all parties, it was adjourned to May 28, 2020 at 11:00 a.m. No trial date has been

set.

       I write now to request the court grant temporary release, with such other

conditions as the Court deems just and necessary, under 18 U.S.C. § 3142(i), because

such release is necessary for “compelling reasons” and “necessary for preparation of

the [Mr. Emanuel]’s defense.” 18 U.S.C. § 3142(i); See 18 U.S.C. § 3142(g)(3)(A)

(listing a person’s “physical and mental condition” as one of the release factors to be

considered in a bail application); see also U.S. v. Dante Stephens, 15 Cr. 95 (AJN),

ECF No. 2798: Opinion & Order dated March 18, 2020 (finding under § 3142(i) that

the current lockdown and denial of counsel visits were sufficient compelling reasons

for release of an inmate before her charged with a serious and violent felony (there

“having a loaded firearm in proximity to guns”)).




                                                 2
           Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 3 of 25




       Here, the compelling reasons are threefold: (1) Mr. Emanuel has a significant

pre-existing medical condition that is not being appropriately treated at WCJ and

leaves him at great risk to the coronavirus pandemic. Specifically, in 2014, Mr.

Emanuel was shot multiple times. He suffered a collapsed lung as well as injuries to

his throat, neck, carotid artery, and larynx. He was hospitalized for months in critical

condition and he had an artery rebuilt using an artery from his inner thigh. As a result

of this near-death incident, he now suffers from respiratory problems, frequently

manifested by a shortness of breath; 1 (2) Mr. Emanuel, like all other inmates at WCJ,

is at a substantially heightened risk for not only contracting the COVID-19 virus, but

spreading it; and (3) the WCJ’s total lockdown is denying Mr. Emanuel access to

counsel.

       I propose that Mr. Emanuel be released temporarily subject to conditions of home

incarceration and electronic monitoring that would prevent the risk of flight or danger to the

community during the COVID-19 crisis. If this Court grants a temporary bail, it could review the

bail decision again when the danger of the virus has concluded.

       In a press conference today, United States Attorney General William Barr said,

“You want to make sure that our institutions don't become petri dishes and it [COVID-19]

spreads rapidly through a particular institution… But we have the protocols that are designed to

stop it and we are using all the tools we have to protect the inmates."




1
 Copies of Mr. Emanuel’s 2014 medical records have been provided to the Government and will
be made available to the Court if requested.


                                                  3
          Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 4 of 25




         He added, “… one of those tools will be identifying vulnerable prisoners who would

make more sense to allow to go home or finish their confinement.”

    1.    Mr. Emanuel should be granted temporary release because his presence
         at WCJ places him at substantial risk and heightens the risk of infection to
         other inmates at the WCJ, WCJ staff, and the New York City community


    New York City is facing a serious and urgent public health crisis. 2 On March 11,

2020, the World Health Organization officially classified COVID-19, the respiratory

illness caused by a novel strain of coronavirus, as a global pandemic. 3 On January 21,

2020, Washington State announced the first confirmed case in the United States. 4 Only

two months later, COVID-19 has infected over 41,701 people across the United States,

leading to at least 537 deaths.5 On March 19, 2020, the White House announced that

the COVID-19 crisis could last until July and that gatherings over 10 people should be

avoided.6




2
  I gratefully acknowledge most of the research for this letter brief and the arguments in support
of this application which applies generally to federal inmates, was conducted by my gifted
colleagues at the office of the Federal Defenders of New York and drafted by my colleague
Samuel Braverman, whose thoughtful and thorough motion serves as a template for this
application. The numbers of victims in the outbreak have risen so dramatically and exponentially
and with such great rapidity that it is impossible to keep current.
3
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar. 11, 2020), at
https://bit.ly/2W8dwpS.
4
  First Patient With Wuhan Coronavirus Is Identified in the U.S., The New York Times (Jan. 21,
2020), at https://www.nytimes.com/2020/01/21/health/cdc-coronavirus.html.
5
  See Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 25,
2020), at https://nyti.ms/2t6WE75 (updating regularly).
6
 Rachel Sandler, Trump Says Crisis Could Last Until July, Recommends No Gathering Over 10
People (March 16, 2020) at https://www.forbes.com/sites/rachelsandler/2020/03/16/cdc-all-
americans-should-avoid-gathering-in-groups-of-more-than-10-people/#5f9fd51a283d.



                                                4
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 5 of 25




       Infections are increasing at an exponential rate. The first case of coronavirus in

New York State was announced on March 1, 2020. Less than two weeks later, New

York State reported 325 positive cases. Ten days later, the state has amassed 30,811

confirmed cases of the virus, with 285 deaths. 7 In a five-day period between March 15

and March 20, New York State experienced a ten-fold increase in new confirmed

cases of COVID-19.8 As of March 25, 2020 in New York City, there were 17,857

positive cases and 199 deaths resulting from the virus (an increase of more than 3,000

cases and 60 deaths in just 33 hours.9 Most cases are in men in their 30s and 40s. Id.

New York City is the epicenter of the US pandemic.10

       In response to this public health crisis, New York Gov. Andrew Cuomo

declared a State of Emergency in New York State on March 7, 2020. 11 New York City

Mayor Bill de Blasio declared a State of Emergency in New York City on March 12,

2020, banning gatherings of more than 500 people.12 On March 20, 2020, Governor

Cuomo directed all non-essential workers to work from home, requiring individuals to




7
  Id.
8
  Watch How the Coronavirus Spread Across the United States, The New York Times (Mar. 21,
2020), at https://www.nytimes.com/interactive/2020/03/21/us/coronavirus-us-cases-spread.html.
9
  Coronavirus, New York City Health (Mar. 25, 2020 at 5:09pm), at
https://www1.nyc.gov/assets/doh/downloads/pdf/imm/covid-19-daily-data-summary.pdf
(updating regularly).
10
   Coronavirus in N.Y.C.: Region Is Now an Epicenter of the Pandemic, The New York Times
(Mar. 23, 2020), at https://www.nytimes.com/2020/03/22/nyregion/Coronavirus-new-York-
epicenter.html?action=click&module=Spotlight&pgtype=Homepage.
11
   At Novel Coronavirus Briefing, Governor Cuomo Declares State of Emergency to Contain
Spread of Virus, New York State (Mar. 11, 2020) at https://on.ny.gov/2TKzIoz.
12
   DeBlasio Declares State of Emergency in NYC, and Large Gatherings Are Banned, The New
York Times (Mar. 12, 2020).


                                                 5
          Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 6 of 25




maintain six feet of distance between each other. 13 The same day, the Federal

Emergency Management Agency (FEMA) declared New York “a major disaster.” 14

         According to the Centers for Disease Control and Prevention (CDC), nearly 40% of

patients hospitalized from coronavirus were 20 to 54 years old. 15 In New York, 18- to 49-year-

olds comprise more than half of all cases in the state. In New York City, 57% of patients are

male.16 With thousands of confirmed cases in New York City and that number increasing more

than 1,000 cases per day, that indicate community spread, it is imperative that the Court and

others must take every necessary action to protect vulnerable populations and the community at

large.

         Prior to the dramatic expansion of cases in the United States, the warning signs

of a pandemic were obvious and publicly debated, yet ultimately, they were

unheeded.17 So, again are these specific warnings about an explosion of the virus in

the prison populations. As this is being written, the virus has exploded in the




13
   Novel Coronavirus (COVID-19), New York State Department of Health (Mar. 21, 2020), at
https://on.ny.gov/2vfFQvy (updating regularly).
14
   President Donald J. Trump Approves Major Disaster Declaration for New York, FEMA (Mar.
20, 2020), at https://www.fema.gov/news-release/2020/03/20/president-donald-j-trump-
approves-major-disaster-declaration-new-york.
15
   Younger Adults Make Up Big Portion of Coronavirus Hospitalizations in U.S., The New York
Times (Mar. 20, 2020), at https://www.nytimes.com/2020/03/18/health/coronavirus-young-
people.html.
16
   See NYC Dept’ of Health Daily Data, March 23, 2020, available at
https://www1.nyc.gov/assets/doh/downloads/pdf/imm/covid-19-daily-data-summary.pdf.
17
   David Sanger, Eric Lipton, Eileen Sullivan and Michael Crowley Before Virus Outbreak, a
Cascade of Warnings Went Unheeded, New York Times (March 19, 2020)
https://www.nytimes.com/2020/03/19/us/politics/trump-coronavirus-
outbreak.html?action=click&module=RelatedLinks&pgtype=Article


                                                  6
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 7 of 25




Metropolitan Detention Center (“MDC”), the Metropolitan Correction Center

(“MCC”), and the WCJ.

       Mr. Emanuel has told his girlfriend that in the past few days, four inmates at

the WCJ on his unit, Unit 2SW, have repeatedly been visited by medical personnel,

had their temperatures taken, have been found to have fever and were eventually

removed from the unit. Thereafter, the unit was “sprayed down.” Currently, all of the

inmates on his unit are confined more than normal, limited in their ability to take

showers, and to make telephone calls. Two other attorneys have relayed conversations

to counsel in which they learned that inmates in Block A in the WCJ have been

infected, along with staff, and the entire block is “locked down.”

                A. Conditions of pretrial confinement create the ideal
                   environment for the transmission of coronavirus.

       “Prisons are petri dishes for contagious respiratory illnesses.” 18 Inmates cycle

in and out of BOP pretrial facilities from all over the world and the country, and

people who work in the facilities leave and return daily, without screening or testing.

In a state county jail, such as WCJ, the population is even more transient, the funds to

care for inmates even more limited, and general health conditions even worse than at

BOP facilities. On March 21, 2020, an inmate at the MDC tested positive for the

coronavirus.19 The individual “complained of chest pains on Thursday, a few days


18
   Letters to the Editor: A prison doctor’s stark warning on coronavirus, jails and prisons, Los
Angeles Times (Mar. 20, 2020), at https://www.latimes.com/california/story/2020-03-20/prison-
doctors-stark-warning-on-coronavirus-and-incarceration. See also Joseph A. Bick (2007).
Infection Control in Jails and Prisons. Clinical Infectious Diseases 45(8):1047-1055, at
https://doi.org/10.1086/521910.
19
   See 1st fed inmate tests positive for coronavirus, A.P. News (Mar. 21, 2020), at


                                                 7
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 8 of 25




after he arrived at the facility.”20 When he first arrived at the facility, according to

authorities, he was asymptomatic. The effect on the population at MDC remains to be

seen, but as the chief physician at Rikers Island publicly cautioned, “[a] storm is

coming.”21

        As noted above, I was informed by Mr. Emanuel and his family as well as by

other attorneys that the conditions at the WCJ and Mr. Emanuel’s unit are severe and

rapidly becoming more severe. Mr. Braverman, an attorney who represents multiple

inmates currently incarcerated at the WCJ, reports that one of his clients informed him

that conditions on his unit are dire. That inmate reportedly said that there were 44

inmates on his tier, each one is isolated in his own cell with a toilet and a sink for 24

hours a day, seven days a week, but three of them have been removed under suspicion

of COVID-19 infection. There are no showers in the cells, so the inmates do not bathe.

They have no soap for washing their hands after using their toilet, let alone the shower

that will not come. They are not allowed access to the commissary to buy soap if they

had the funds to do so. They do not have any visits with the outside world, either

family members, friends, or attorneys. The do not have access to phone calls, emails,

or regular mail. Normally, each inmate is given four envelopes to send mail out to

family, friends, or attorneys, but that has stopped completely. The food is served in the

inmate’s cell by two trustees (inmates who have been promoted out of their cell),



https://apnews.com/ec49cc7f4d1b00bc5010dfb6d935e042.
20
   Id.
21
   ‘A Storm Is Coming’: Fears of an Inmate Epidemic as the Virus Spreads in the Jails, The New
York Times (Mar. 21, 2020), at https://www.nytimes.com/2020/03/20/nyregion/nyc-coronavirus-
rikers-island.html.


                                                   8
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 9 of 25




however one of the inmates on March 23, 2020 was segregated for potentially having

the coronavirus. The inmates are not screened for a fever and are only segregated from

the tier if they have significant medical symptoms consistent with COVID-19, at

which point they have likely been contagious for a week or more. The tier has been

cleaned with bleach only one time in the last four days. There is no access to the law

library or discovery review. There is no medical attention to sick calls, daily

medication that his client was prescribed has not be delivered, and a doctor has made

just one pass on the tier since the lockdown began nearly two weeks ago. His client, as

Mr. Emanuel, has heard that two corrections officers have tested positive to COVID-

19, and both inmates report by their observations, that the WCJ is running between 25-

50% below normal staffing.

       There is no public information on the WCJ website, nor other public media that

provides definitive information about the state of health, testing, and outbreak at the

WCJ, and of course that lack of transparency is part of the problem.

       Other anecdotal evidence consistently reports the gravity of the situation and the lack of

“public” information that is consistent with what families of inmates are hearing from “those on

the inside.”

       New York City has 25 % of the US’s total COVID-19 cases (an average of

~3,800 cases per county, ), and Westchester County itself has nearly 3,900 cases. 22




22
  New York State Department of Health: County by County Breakdown of Positive Cases,
March 24, 2020 at 2:49pm. https://coronavirus.health.ny.gov/county-county-breakdown-positive-
cases


                                                  9
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 10 of 25




The illusion that the WCJ staff will be able to keep the virus out of the jail, or to

sequester it once it gets inside, is totally unrealistic.

        Given what we know about COVID-19, the BOP’s and WCJ’s quest to contain

the infection seems futile. Coronavirus is highly contagious. On average, one person

with the coronavirus will infect between two to three other individuals. 23 Public health

experts agree that incarcerated individuals “are at special risk of infection, given their

living situations,” and “may also be less able to participate in proactive measures to

keep themselves safe;” “infection control is challenging in these settings.” 24

        Internationally, prisons have spawned rapid spread of COVID-19. In China,

officials confirmed 500 cases in prisons.25 Courts across Iran have granted 54,000

inmates furlough as part of the measures to contain coronavirus across the country. 26

Secretary of State Mike Pompeo has called for Iran to release Americans detained

there because of the “deeply troubling” “[r]eports that COVID-19 has spread to

Iranian prisons,” noting that “[t]heir detention amid increasingly deteriorating




23
   The average coronavirus patient infects at least 2 others, suggesting the virus is far more
contagious than flu, Business Insider (Mar. 17, 2020), at
https://www.businessinsider.com/coronavirus-contagious-r-naught-average-patient-spread-2020-
3.
24
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (Mar. 2, 2020), at https://bit.ly/2W9V6oS.
25
   Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500
Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider (Feb. 21,
2020), at https://bit.ly/2vSzSRT.
26
   Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The
Associated Press (Mar. 7, 2020), at https://apnews.com/af98b0a38aaabedbcb059092db356697.


                                                    10
        Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 11 of 25




conditions defies basic human decency.”27 Why should inmates in American jails be

given any less decency? Shouldn’t we hold ourselves to the highest standards?

       On March 20, 2020, the New York City Department of Correction announced

that one inmate and seven staff members in the city jails had been diagnosed with

coronavirus.28 One day later, on March 21, 2020, it became clear that no fewer than 38

people tested positive.29 At least 58 additional people are being held in contagious

disease and quarantine units in the city’s jail system. 30 But the cases are not abating.

The chairwoman of the New York City Board of Correction urged, “The best path

forward to protecting the community of people housed and working in the jails is to

rapidly decrease the number of people housed and working in them.” 31 The New York

City Bar Association has called on “all actors in the criminal justice system” to

“swiftly move to reduce the density at all New York City area jails and prisons to

prevent or slow the spread of the virus.”32 Notwithstanding this awareness of the

problem, the BOP is doing too little and too late.




27
   Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of wrongfully
detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020), at
https://cnn.it/2W4OpV7.
28
   38 positive for coronavirus in NYC jails, including Rikers, ABC News (Mar. 21, 2020), at
https://abcnews.go.com/US/wireStory/38-positive-coronavirus-nyc-jails-including-rikers-
69731911.
29
   Id.
30
   Id.
31
   Id.
32
   See Statement of the New York City Bar Association Urging Immediate Steps to Reduce
Prison and Jail Populations to Prevent Spread of the Covid-19 Virus at 2-3, available at
https://s3.amazonaws.com/documents.nycbar.org/files/COVID_Prisons_Jails_Statement_FINAL
.pdf


                                                  11
        Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 12 of 25




           A. The WCJ remains unprepared for a coronavirus outbreak.

       The Federal Defenders of New York has stated that the BOP legal department

had reported to it this week that BOP had confirmed its first case of COVID-19

infection. Subsequent report indicate that there are now 10 inmates infected. No

further details are immediately available. In the context of the coronavirus, where

there is one case, there are 100. Given that testing at the jail is nearly non-existent, and

testing itself only tells the test-giver what the status was for the one person being

tested and at the time of the test (results typically take 5-7 days), the data is completely

insufficient to give anyone any confidence in its conclusion. However, outside

journalistic sources are reporting that the problems in the New York metro area jails

are just beginning to become obvious. New York City Department of Corrections

facility at Riker’s Island reports spreading infections among inmates and staff. 33 The

BOP imposed a 14-day quarantine for all new inmates at its facilities, but of course

that does nothing for those who are already behind the walls. 34

       Inmates at the WCJ -- a substantial pre-trial detention facility housing hundreds

of people -- are at grave risk of contracting the virus. 35 The medical care at the WCJ

has repeatedly failed to adequately address even routine medical conditions. 36



33
   Ben Chappman, Coronavirus Spreads Among Rikers Inmates, Staff, Wall Street Journal
(March 25, 2020). Attached exhibits and at https://www.wsj.com/articles/coronavirus-spreads-
among-rikers-inmates-staff-11585093154
34
   Sallie Gurman, Bureau of Prisons Imposes 14-Day Quarantine to Contain Coronavirus, Wall
Street Journal (March 24, 2020). Attached exhibits and at https://www.wsj.com/articles/bureau-
of-prisons-imposes-14-day-quarantine-to-contain-coronavirus-11585093075
35
   See U.S. v. Shakeil Knight, 19 Cr. 867 (PAC) ECF No. 16 at 12-22 (S.D.N.Y. March 23,
2020): Affidavit of Jonathan Giftos, M.D. (hereinafter “Giftos Affidavit”).
36
   See e.g., National Association of Women Judges (NAWJ) Women in Prison Committee (WIP)


                                                  12
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 13 of 25




        On March 13, 2020, nearly two weeks after the first confirmed case of

coronavirus in New York State, the Bureau of Prisons announced a 30-day suspension

of all visits to all federal correctional facilities. But prohibiting visits to correctional

facilities is insufficient to stop the spread of illness. “[T]here is no way to stop the

daily flow of guards, teachers, food service and healthcare workers. Someone is

certain to bring the virus in and take it back out while they are asymptomatic.” 37

        To prevent new infections, the CDC strongly recommends: (1) thorough and

frequent handwashing; (2) cleaning surfaces with Environmental Protection Agency

approved disinfectants; (3) keeping at least six feet of space between people; and (4)

social distancing.38

        To date, the WCJ has not met the most basic recommendations of the CDC for

preventing the spread of coronavirus. Maintaining six feet of distance from other

inmates is all but impossible in a correctional facility where many individuals are

double-bunked in a single cell, sharing a toilet and sink with a cellmate and a common

shower with at least sixteen other people, or in a dormitory with 30 other people

sharing just a few toilets and a few commons showers. In the days since March 13, the

WCJ has abandoned its obligation to the inmates for proper hygiene and any attempts

to keep the facility safe and clean.




Second Visit to BOP’s Metropolitan Detention Center (MDC), Brooklyn, New York, June 3,
2016, at https://bit.ly/39JRhdW.
37
   Letters to the Editor: A prison doctor’s stark warning on coronavirus, jails and prisons, Los
Angeles Times (Mar. 20, 2020), at https://www.latimes.com/california/story/2020-03-20/prison-
doctors-stark-warning-on-coronavirus-and-incarceration.
38
   See Giftos Affidavit.


                                                    13
        Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 14 of 25




       In addition to unhygienic living conditions, frequent movement between units

at the WCJ over the past several weeks will spread the virus. In New York City jails,

where there have been at least 38 confirmed cases of coronavirus, the Board of

Correction chairwoman stated, “[i]t is likely that these people have been in hundreds

of housing areas and common areas over recent weeks and have been in close contact

with many other people in custody and staff.” 39 The WCJ will encounter the same

obstacle to cabining the spread. For most of the last few weeks, WCJ has been on

lockdown. During that period, inmates report that they were frequently shuttled among

various housing units as officers searched for contraband. This movement once the

spread of the virus was underway likely facilitated further spread at the WCJ.

       The WCJ’s solution curtailing all visits for 30 days creates yet another public

health hurdle. Before the current complete isolation from the outside world, the inmates

only contact with their families were the common telephones. Mr. Emanuel’s ability to

make phone calls has become limited and the phones are not adequately cleaned,

creating more opportunity to spread infection.

       With each additional new arrest comes increased risk of spreading the virus in

WCJ. Individuals who are newly arrested and potentially exposed to coronavirus, if

they are not symptomatic, will be brought into the facility. There, they are mixed in

with the existing population, potentially transmitting COVID-19 to a populace held in

close quarters with unsanitary conditions. These conditions are ripe for the spread of



39
   38 positive for coronavirus in NYC jails, including Rikers, ABC News (Mar. 21, 2020), at
https://abcnews.go.com/US/wireStory/38-positive-coronavirus-nyc-jails-including-rikers-
69731911.


                                                 14
          Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 15 of 25




infection: The individual who tested positive for coronavirus at the MDC on March

21,2020 was first incarcerated only a few short days before becoming symptomatic. 40

By the time he was segregated, he has been in contact with more than 100 other

people.

          Notwithstanding a confirmed case of coronavirus at MDC, the WCJ remains

unprepared for an outbreak. According to the Federal Defenders, the facility does not

currently have the ability to test for coronavirus and there are no general screening

protocols in place. Only if an inmate self-reports symptoms will he be screened for the

virus. If symptomatic, the inmate will be “isolated” in his cell, exposing cellmates to

risk, or moved to another area of segregation. But his movement will be by the very

guards who will continue to be in contact with the hundreds of other prisoners still in

the facility. Guards who interact with multiple inmates are reportedly wearing one set

of gloves which they do not change.

          Given what is known about coronavirus, conditions of confinement generally,

and the lack of preparedness at the WCJ, the fact that there are no publicly confirmed

cases of COVID-19 to date at the WCJ reflects the fact that the WCJ lacks the ability

to test for the virus. It does not mean that no one in the facility is infected. It is also

obvious to all that lack of any public declaration about a positive test does not mean

that there has been a lack of positive tests. U.S. Sen. Rand Paul (a former medical

doctor) hid his positive test for coronavirus for 6 days, during which he interacted with




40
   See 1st fed inmate tests positive for coronavirus, A.P. News (Mar. 21, 2020), at
https://apnews.com/ec49cc7f4d1b00bc5010dfb6d935e042.


                                                    15
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 16 of 25




hundreds of civilians, public officials, members of his staff and security detail, and

mislead the general public about his condition and the spread of the pandemic. 41 At the

point when the citizens cannot trust their public servants and medical professionals to

have the public’s best interests at heart, the Court become the last hope for justice and

transparency.42

            B. The federal judiciary has begun to set bail conditions for previously
               detained individuals in light of the coronavirus.

     The judiciary has recently begun to recognize and address this crisis. On March 12,

2020, Magistrate Judge Orenstein denied a remand application, holding that increasing

the population of the Metropolitan Detention Center could present a “danger to the

community” -- the staff and inmates inside the jail -- by potentially bringing the virus

into the facility. See United States v. Raihan, 20-CR-68 (BMC) (Mar. 12, 2020). A

week later, conditions worsened exponentially.

     On March 19, 2020, thirteen days after having remanded defendant Dante

Stephens, the Hon. Alison J. Nathan reversed a prior bail decision “in light of

circumstances that have changed since the March 6 hearing,” namely, “the

unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic.”

U.S. v. Stephens, 15-CR-95 (AJN) (Mar. 19, 2020). In setting bail, Judge Nathan

noted that “[a] comprehensive view of the danger the Defendant poses to the

community requires considering all factors,” including COVID-19. Id. Similarly, on


41
   https://www.nytimes.com/2020/03/22/us/politics/coronavirus-rand-
paul.html?searchResultPosition=1
42
   Ellen Gabler, States Say Some Doctors Stockpile Coronavirus Drugs, For Themselves, New
York Times, (March 24, 2020) https://www.nytimes.com/2020/03/24/business/doctors-buying-
coronavirus-drugs.html


                                                 16
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 17 of 25




March 19, 2020, the threat of coronavirus led Judge Ramos to release a formerly

detained individual on bail. See U.S. v. Santiago Ramos, 20-CR-04 (ER).

     This week, Judge Paul Englemeyer rejected the application of a sentenced prisoner

to be released to a halfway house because Judge Englemeyer believed he lacked the

legal authority to release a sentenced prisoner. 43 But indicating that he understands the

significant public and private health considerations, he wrote the following:

                At the time of sentencing, however, the Court did not know and
                could not have known that the final four months of Mr.
                Hernandez's sentence would be served at a time of a worldwide
                pandemic to which persons with asthma, like Mr. Hernandez,
                have heightened vulnerability. Section 3553(a) instructs a
                sentencing court to consider, inter alia, the "history and
                characteristics of the defendant" and "the need to provide the
                defendant with needed... medical care." 18 U.S.C. § 3553(a).
                Had the Court known that sentencing Mr. Hernandez to serve
                the final four months of his term in a federal prison would have
                exposed him to a heightened health risk, the Court would have
                directed that these four months be served instead in home
                confinement.

        Mr. Emanuel should be released until the crisis subsides in order to
        protect his Sixth Amendment right to counsel

        The conditions of confinement at the WCJ have gutted Mr. Emanuel’s Sixth

Amendment right to the effective assistance of counsel. Until he is released, he will

continue to suffer violations of his constitutional rights.

        The Sixth Amendment right to counsel is the cornerstone of our adversarial

system of criminal justice. As the Second Circuit emphasized in a decision handed

down last week: “The right to consult with legal counsel about being released on bond,



43
 United States v. Jones (Daniel Hernandez), 1:18-cr-00834-PAE (Docket entry 440, dated
March 25, 2020)


                                                  17
        Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 18 of 25




entering a plea, negotiating and accepting a plea agreement, going to trial, testifying at

trial, locating trial witnesses, and other decisions confronting the detained suspect,

whose innocence is presumed, is a right inextricably linked to the legitimacy of our

criminal justice system.” Federal Defenders of New York, Inc. v. Bureau of Prisons,

Docket No. 19-1778 (2d. Cir. March 20, 2020). In recognition of this vital right, BOP

regulations instruct that detention center wardens “shall provide the opportunity for

pretrial inmate-attorney visits on a seven-days-a-week basis.” 28 C.F.R. § 551.l 17(a).

       A detention facility therefore violates the Sixth Amendment when it

“unreasonabl[y] interfere[s] with the accused person’s ability to consult counsel.”

Benjamin v. Fraser, 264 F.3d 175, 185 (2d Cir. 2001). Unreasonable interference

requires a showing far less alarming than the one present here. In Benjamin, the

Second Circuit held that New York City correctional facilities violated the right to

counsel when defense attorneys “routinely face[d] unpredictable, substantial delays in

meeting with clients” and were “forced to wait between 45 minutes and two hours, or

even substantially longer, after arriving at a facility to see a client.” Benjamin, 264

F.3d at 179.

       Further, in the likely event that someone at the WCJ tests positive for

coronavirus,44 the entire facility will go on a total lockdown, further inhibiting Mr.

Emanuel’s constitutional rights. At MDC, immediately after an inmate tested positive

for the coronavirus on March 21, 2020, the facility went on lockdown indefinitely: no



44
  In the time that it has taken counsel to adapt this previously-written memorandum, another
inmate in Mr. Emanuel’s unit has been removed, making it at least 4 out of 40 who have taken
away for medical reasons.


                                                  18
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 19 of 25




inmates are allowed into or out of the building for any reason, including for previously

scheduled court appearances. The Court should expect this will be the case once a

COVID-19 case is confirmed at the WCJ. That event will mark the evisceration of Mr.

Emanuel’s right to counsel.

        In Wolfish v. Levi, the Second Circuit held that the WCJ “severely

constrained” an inmate’s “access to legal counsel” where dedicated attorney visiting

hours were limited to two hours a day, and most attorney visits were “made in the

general visiting rooms during visiting hours thereby entailing long delays, limiting the

attorney’s time with his client, and totally vitiating confidentiality.” 573 F.2d 118, 133

(2d Cir. 1978), rev’d on other grounds, 441 U.S. 520 (1979).

        As the public health crisis rapidly evolves, so too does the judiciary’s

perspective on release. On March 18, 2020, Chief Judge McMahon granted an

application for bail based on compelling reasons related to the current health crisis.

Defense counsel had argued that “[a] complete cessation of visits at this critical time

of preparation would make it impossible to adequately prepare for trial….” U.S. v.

Hudson, 19-CR-496 (CM) (Mar. 13, 2020). Five days earlier, she had denied the

request. Id.

        Mr. Emanuel remains innocent until proven guilty. To mount an effective

defense at trial, he must be released from custody. This extraordinary moment requires

judicial intervention to safeguard his constitutional rights – and by extension, the

constitutional rights of everyone.




                                                 19
        Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 20 of 25




           A. The Bail Reform Act contemplates Mr. Emanuel’s temporary
              release until the crisis ends and to ensure Mr. Emanuel’s right to
              counsel


       When an individual is in custody, the Bail Reform Act “permit[s] the

temporary release of the person, in the custody of a United States Marshal or another

appropriate person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.”

18 U.S.C. § 3142(i). There is no greater necessity for the preparation of a “person’s

defense” than access to counsel. There is no more “compelling reason” than the

individual’s physical health and the health and safety of the community.

       In her decision last week, Judge Nathan recognized that “the obstacles the

current public health crisis poses to the preparation of the Defendant’s defense

constitute a compelling reason [to release the Defendant] under 18 U.S.C. § 3142(i).”

U.S. v. Stephens, 15-CR-95 (AJN) (Mar. 19, 2020) (releasing the defendant

concluding that in light of changed circumstances, Mr. Stephens does not pose a

danger to the community). See also U.S. v. Perez, 19-CR-297 (PAE) (Mar. 19, 2020)

(concluding “compelling reasons exist for temporary release of the defendant from

custody during the current public health crisis”).

       In U.S. v. Rodriguez, the Court held that with respect to an accused’s need to

consult with counsel, “Section 3142(i)(3) reaches above the minimum” standards set

by the Sixth Amendment. 2014 WL 4094561, at *4 (W.D.N.Y. 2014) (Scott, M.J.).

The subsection’s plain text “mandates the removal of any impediment to ‘private

consultations’ [between attorney and client] that are qualitatively and quantitatively



                                                 20
        Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 21 of 25




‘reasonable.’” Id.; cf. Falcon v. U.S. Bureau of Prisons, 52 F.3d 137, 139 (7th Cir.

1995) (“Section 3142(i)(3) is designed to protect a defendant’s Sixth Amendment right

to counsel, and if that right is being infringed, [the court] has the statutory authority to

protect [defendant’s] access to counsel.”).

        With the Bureau of Prisons and WCJ on lockdown for the foreseeable future

and no evidence that the wave of infections has crested, the only way to ensure Mr.

Emanuel’s statutory and constitutional right to consult with client is to temporarily

release him at this time. In the throes of this public health crisis, the Court should

release Mr. Emanuel to protect his physical health.

        In a variety of similar applications in this District, the Government has made a

variety of objections to applications for temporary release. Anticipating the arguments

of the Government and offering counterpoints as to why they are not persuasive, we

suggest the following:

        1.      If the Government were to argue that "the Defendant does not allege

that he has been personally exposed to coronavirus at WCJ," it is correct that Mr.

Emanuel does not yet have definitive proof that this has happened. Of course, once a

person has been exposed to the virus, the opportunity for prevention will have been

missed. Since the correctional facilities are not testing inmates until they show

multiple symptoms of the illness, when they are at their most contagious, by the time it

is definitively determined that he has been exposed, it will be too late to prevent the

risk that exposure has resulted in contagion. There are several pharmacological

protocols that are being tested now and which seem to be promising, and rely on early




                                                  21
          Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 22 of 25




intervention with the patient.45 Once an inmate has developed the full-blown virus and

its symptoms and conditions, the opportunity will have been missed. Moreover, the

people who are directly tasked with caring for the yet-to-best-tested inmates, the

corrections officers, the medical staff, and the civilian staff are themselves getting

sick.46

          2.   If the Government were to argue that the BOP and the WCJ have been

planning for the global pandemic and its impact on the prisons for two months, their

planning has been an abject failure. Chief Judge Colleen McMahon, Federal Defender

Attorney in Chief David Patton, and Federal Defender Attorneys-in-charge Jennifer

Brown and Deirdre Vondornum met with the Warden of MCC on March 12, 2020, the

day before the facility shutdown to all visitors. As of March 12, the MCC Warden

said they were still waiting for guidance from national BOP, their immediate plan was

that they could issue hand sanitizer to all the units once it was ordered and received,

and that anyone who tested positive would be held at the hospital not at the




45
   Kai Kupferschmidt, Jon Cohen WHO Launches global Megatrial of the Four Most Promising
Coronavirus Treatments, ScienceMag.com (March 22, 2020)
https://www.sciencemag.org/news/2020/03/who-launches-global-megatrial-four-most-
promising-coronavirus-treatments. But see Michelle Fay Cortez Malaria Drug
Hydroxychloroquine No Better Than Regular COVID-19 Care, Bloomberg.com (March 24,
2020) https://www.bloomberg.com/news/articles/2020-03-25/hydroxychloroquine-no-better-
than-regular-covid-19-care-in-study
46
   Cassidy McDonald, Federal Prison Say Conflicting Orders On Coronavirus Putting Their
Lives At Risk, CBSNews.com (March 19, 2020) https://www.cbsnews.com/news/coronavirus-
prison-federal-employees-say-conflicting-orders-putting-lives-at-risk-2020-03-19/I am further
informed that numerous Marshals in SDNY and EDNY are also positive or symptomatic (10
Marshals in SDNY in quarantine; 4 Marshals in EDNY have tested positive, a CSO has tested
positive, and many others are symptomatic and unable to come to work). What the status of the
workforce for the non-transparent BOP is unknown.


                                                  22
          Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 23 of 25




jail. Ordering a couple jugs of Purell is not proof that BOP was prepared for this

crisis.

          3.      If the Government were to argue that “the Defendant does not give

details about why his place on the outside will be better than WCJ,” it is hard to

fathom how his self-isolation in a home with his symptom-free girlfriend and their

toddler, will not be medically safer than in prison. If released, he will reside in Carmel,

NY, under house arrest, with electronic monitoring to ensure that he does not leave.

Further, he will not be going out because of the current order of sheltering-in-place by

Gov. Cuomo. (supra, at FN 11) Additionally, if Mr. Emanuel should unfortunately

become sick, he has a better chance at obtaining immediate and quality medical care

with local hospitals than he would at the BOP or WCJ.47 The BOP will isolate a sick

patient until such time as his condition deteriorates so much that he then has to be

hospitalized.48

                                        Conclusion

          Legitimate questions abound relating to the coronavirus and the best path to

choose in fighting it. It is far from clear what to do in response to the global pandemic,

on an institutional level, such as at the WCJ or the MDC, on a systemic level, like the




47  Jennifer Gonnerman, A Rikers Island Doctor Speaks Out to Save Her Elderly
Patients From the Coronavirus, The New Yorker (March 20, 2020)
https://www.newyorker.com/news/news-desk/a-rikers-island-doctor-speaks-out-to-
save-her-elderly-patients-from-the-coronavirus
48
   M. Licon-Vitale, Warden “Memorandum For All MCC New York Staff”
https://mobile.twitter.com/keegan_hamilton/status/1242226507759509504



                                                  23
         Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 24 of 25




BOP nationwide, or across a segment of society, like the criminal justice system or the

City of New York, or for the world entire. What is requested in this case, however, is

that the Court rule on the merits of one individual’s application.

        I respectfully ask the Court to protect Mr. Emanuel’s vulnerable and

compromised health as well as those around him, and to protect his constitutional right

to counsel, due to the threat that continued incarceration poses to Mr. Emanuel’s

immediate safety. As the Second Circuit recently opined, “the careful balancing of

needs and rights that [ ] emergencies require is likely not best achieved by protracted

and contentious litigation after the fact, and certainly not at the appellate level. It

requires real-time, comprehensive solutions, reached in cooperative institutional

discussions.” Federal Defenders of New York, Inc. v. Bureau of Prisons, No. 19-1778

(2d. Cir. March 20, 2020) (“direct[ing] the District Court [to help] ensure that the

Federal Defenders have meaningful, continuous access to their clients either in person

or by remote access pending adjudication of [legal claims against the MDC, including

Sixth Amendment violations] as these claims may be amended to address similar

issues of access [to counsel] arising during the current public health emergency

[COVID-19]”).

        Accordingly, I respectfully request that the Court issue an order releasing

Richard Emanuel, placing him on home incarceration with an electronic monitoring

device and imposing whatever additional conditions the Court sees fit for the duration

of the COVID-19 crisis.

        Thank you for your immediate attention to, and consideration in, this matter.




                                                   24
Case 7:20-cr-00048-NSR Document 10 Filed 03/26/20 Page 25 of 25




                                                 Respectfully submitted,



                                                 /s/ Daniel S. Parker
                                                 Parker and Carmody, LLP
                                                 850 Third Avenue
                                                 14th Floor
                                                 New York, NY 10022
                                                 Tel. 212-566-6213


Cc:   AUSA Shiva Logarajah (BY ECF and email)

      David Patton, Attorney-in-Chief Federal Defenders (by email)




                                     25
